Name: Commission Regulation (EEC) No 345/87 of 3 February 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 34/8 Official Journal of the European Communities 5. 2. 87 COMMISSION REGULATION (EEC) No 345/87 of 3 February 1987 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 f7) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 231 /87 (*), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 5 967 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 29, 4. 2. 1986, p. 3 . (*) OJ No L 148, 28 . 6. 1968 , p. 13 . n OJ No L 25, 28 . 1 . 1987, p. 3 . ( «) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 5. 2 . 87 Official Journal of the European Communities No L 34/9 ANNEX I Notice of invitation of tender (') Description of the lot A B C 1985 Council Regulation (EEC) No 457/85 1 . Programme : (a) legal basis (b) purpose 9 July 1985Commission Decision of 15 November 1985 Republic of India 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient fob Embassy of India (Attn. Mr. A. K. Banerjee, Counsellor), chaussÃ ©e de Vleurgat, 217, B- 1 050 Bruxelles (Tel : 02/640 91 40 ; Telex : 22510 INDEMB B) 6 . Total quantity 3 000 tonnes (*) 500 tonnes 500 tonnes 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging Intervention stock German Entered into intervention after 1 September 1986 25 kg 'BOMBAY / 'CALCUTTA / 'MADRAS11 . Supplementary markings on the pack ­ aging SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD ­ AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY5 12. Shipment period 1 3 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Before 30 April 1987 23 February 1987 Before 31 May 1987 9 March 1987 (4) O O No L 34/10 5. 2. 87Official Journal of the European Communities Description of the lot D 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ICRC 3 . Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5. Representative of the recipient (2) (3)  6. Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market confined to the United Kingdom 8 . Intervention agency United Kingdom 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg in accordance with point 4.2 of Annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC-166 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (8) 5. 2. 87 Official Journal of the European Communities No L 34/11 Description of the lot E 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient Mr Bartolomeu SimÃ µes Pereira, Ministre du Plan Bissau  Guinea Bissau 3. Country of destination Guinea Bissau 4. Stage and place of delivery cif Bissau 5. Representative of the recipient) Ambassade de GuinÃ ©e Bissau, Av. F. Roosevelt 70, B- 1 050 Bruxelles (Tel . : 02/647 08 90 ; Telex : 63631 EGBB B) 6. Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into intervention after 1 August 1986 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'LEITE EM PÃ  DESNATADO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DA GUINÃ -BISSAU' 12. Shipment period Before 15 April 1987 13. Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 April 1987 9 March 1987 15. Miscellaneous 00 No L 34/12 Official Journal of the European Communities 5. 2. 87 Description of the lot F G 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination China 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3) 6. Total quantity 731 tonnes 494 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9. Specific characteristics (. 2) 10. Packaging 25 kg (13 ) 11 . Supplementary markings on the packaging 'CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGAI' XINGANG' 12. Shipment period Before 15 April 1987 13. Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 April 1987 9 March 1987 15. Miscellaneous (4) (6) (9) (10) (11) 5. 2. 87 Official Journal of the European Communities No L 34/13 Description of the lot H I 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 9 July 1985(b) purpose Commission Decision of 15 November 1985 2. Recipient 3 . Country of destination Republic of India 4. Stage and place of delivery fob 5. Representative of the recipient Embassy of India (Attn. Mr. A. K. Banerjee, Counsellor), ChaussÃ ©e de Vleurgat 217, B- 1 050 Bruxelles (Tel. 02/640 91 40 ; Telex 22510 INDEMB B) 6. Total quantity 1 000 tonnes (*) 1 500 tonnes i5) 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into intervention after 1 September 1986 10. Packaging 25 kg 'BOMBAY 'CALCUTTA11 . Supplementary markings on the packaging SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD ­ AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY* 12. Shipment period Before 31 May 1987 13. Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : Before 30 June 1987(a) shipment period (b) closing date for the submission of tenders 9 March 1987 1 5. Miscellaneous O «0 No L 34/14 Official Journal of the European Communities 5. 2. 87 Description of the lot K L M 1985 Council Regulation (EEC) No 457/85 1 . Programme : (a) legal basis (b) purpose Commission Decision of 9 July 198515 November 1985 Republic of India fob 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient Embassy of India (Attn . Mr. A. K. Banerjee, Counsellor), chaussÃ ©e de Vleurgat, 217, B- 1 050 Bruxelles (Tel : 02/640 91 40 ; Telex : 22510 INDEMB B) 1 000 tonnes (*) 1 000 tonnes (*) 500 tonnes Intervention stock German 6. Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9. Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging Entered into intervention after 1 September 1986 25 kg 'BOMBAY 'CALCUTTA 'MADRAS SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD ­ AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY* Before 31 May 1987 23 February 1987 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Before 30 June 1987 9 March 1987 O (*) O 5. 2. 87 Official Journal of the European Communities No L 34/15 Description of the lot N 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3. Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6. Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9. Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous 1986  Action No 14/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Sudan fob 232 tonnes Community market Annex I B of Regulation (EEC) No 1354/83 25 kg 'ACTION No 14/87 / SUDAN 0053101 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' Before 30 April 1987 23 February 1987 Before 31 May 1987 9 March 1987 ( «)(6) O (,0) (n) No L 34/ 16 Official Journal of the European Communities 5. 2. 87 Description of the lot O 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient ^) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders. 15 . Miscellaneous 1986  Action No 1 /87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Gambia fob 110 tonnes Community market Netherlands Annex I B of Regulation (EEC) No 1354/83 25 kg 'ACTION No 1 /87 / GAMBIA 0062504 / ACTION OF THE WORLD FOOD PROGRAMME / BANJUL' Before 28 February 1987 The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (9) ( ,0)(") 5. 2. 87 Official Journal of the European Communities No L 34/ 17 Description of the lot P Q R 1 . Programme : 1986  Action No 8-9-10/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Mozambique 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 30 tonnes 25 tonnes 20 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ 'ACÃ Ã O No 8/87 / 'ACÃ Ã O No 9/87 / 'ACÃ Ã O No 10/87 / aging MOÃ AMBIQUE 0238202 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' BEIRA' NACALA' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 34/18 Official Journal of the European Communities 5. 2. 87 Description of the lot S 1 . Programme : 1986  Action No 11 /87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Swaziland 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 270 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'ACTION No 11 /87 / SWAZILAND 0063702 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO GOLELA / SWAZILAND' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1987 (b) closing date for the submission of tenders 9 March 1987 15. Miscellaneous 00 5. 2. 87 Official Journal of the European Communities No L 34/19 Description of the lot T 1 . Programme : 1986  Action No 12/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Swaziland 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 90 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 12/87 / SWAZILAND 0064602 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO GOLETA / SWAZILAND' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 34/20 Official Journal of the European Communities 5. 2. 87 Description of the lot U 1 . Programme : 1986  Action No 13/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 175 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 13/87 / JORDAN 0210803 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) ( «) 0 (10) (") 5. 2. 87 Official Journal of the European Communities No L 34/21 Description of the lot V 1 . Programme : 1986  Action No 6/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNHCR 3. Country of destination Ethiopia 4. Stage and place of delivery cif Assab 5. Representative of the recipient (2) (3)  6. Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'ACTION No 6/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME GAMBELLA IN ETHIOPIA / FOR FREE DISTRIBUTION / ASSAB' 12. Shipment period Before 30 April 1987 13. Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1987 9 March 1987 15. Miscellaneous cm No L 34/22 Official Journal of the European Communities 5. 2. 87 Description of the lot X 1 . Programme : 1986  Action No 3/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 90 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'ACTION No 3/87 / + (see Annex II)' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 ( «) ( «) H 5. 2. 87 Official Journal of the European Communities No L 34/23 Description of the lot Y 1 . Programme : 1986  Action No 5/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient Euronaid 3 . Country of destination See Annex II 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kg 11 . Supplementary markings on the packaging 'ACTION No 5/87 / + (see Annex II)' 12. Shipment period Before 30 April 1987 13. Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1987 9 March 1987 15. Miscellaneous (4) 0 H H C6) C 7) No L 34/24 Official Journal of the European Communities 5. 2. 87 Description of the lot Z 1 . Programme : 1986  Action No 16/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 30 December 1986 2. Recipient 3 . Country of destination j Egyptian Arab Republic 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade de la rÃ ©publique arabe d'Ã gypte  Section Commerciale, 522 avenue Louise, B- 1 050 Bruxelles (Tel : 02/647 32 27 ; Telex : 64809 COMRAU B) 6 . Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics C 2) 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SKIMMED-MILK POWDER  LOW-HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT / ACTION No 16/87' 12. Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) 5. 2. 87 Official Journal of the European Communities No L 34/25 Description of the lot AA 1 . Programme : 1986  Action No 17/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 30 December 1986 2. Recipient 3 . Country of destination j Egyptian Arab Republic 4. Stage and place of delivery fob 5 . Representative of the recipient Ambassade de la rÃ ©publique arabe d'Ã gypte  Section Commerciale, 522 avenue Louise, B- 1 050 Bruxelles (Tel : 02/647 32 27 ; Telex : 64809 COMRAU B) 6. Total quantity 3 000 tonnes (18) 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics C 2) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SKIMMED-MILK POWDER  LOW-HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT / ACTION No 17/87' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders 23 February 1987 14. In the case of a second invitation to tender l pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1987 (b) closing date for the submission of tenders 9 March 1987 15. Miscellaneous m No L 34/26 Official Journal of the European Communities 5. 2. 87 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, page 4. (*) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. f7) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which ship ­ ping documents are required. He shall also inform the recipient by telex, with a copy to the Commission, of : 1 . the date on which the goods will be available for loading at the port, which shall be not less than 30 days before the end of the shipment period ; 2. the existing connections between the said port and India during the minimum period of 30 days referred to above. (8) The milk must have undergone ultra-high temperature treatment (148 °C for three seconds). A certificate to that effect is required. (') The successful tenderer shall transmit to the representatives of the beneficiaries at the time of delivery a health certificate. (10) Veterinary certificate issued by an official entity stating that the product was processed from pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (") The successful tenderer shall transmit to the representatives of the beneficiaries at the time of delivery a certificate of origin. (12) The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/gm' and correspond to the characteristics mentioned in Annex I of Regu ­ lation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19). However, concerning the 'total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16-21 can be used instead of the international standard FIL 49 :1970. (13) To be delivered on standard pallets  40 bags each pallet  wrapped in shrunken plastic cover. (14) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL 3000 BK Rotterdam. (15) Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). (16) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender. (17) The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (18) The tender may relate only to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3) third subparagraph of Regulation (EEC) No 1354/83 . 5. 2. 87 Official Journal of the European Communities No L 34/27 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot Designation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © total du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (S) (6) X 90 90 Caritas Italiana Sudan Sudan / Caritas / 60622 / Juba via Monbasa / Action of Caritas Italiana / For free distribu ­ tion / Gift of the European Economic Community Y 400 200 WCC Angola Angola / WCC / 6071 1 / Huambo via Lobito / AcÃ §Ã £o do WCC / Destinado a distribuiÃ §Ã £o gratuita / Donativo da Comunidade EconÃ ² ­ mica Europeia 200 WCC Angola Angola / WCC / 60710 / Luanda / AcÃ §Ã £o do WCC / Destinado a distribuiÃ §Ã £o gratuita / Donativo da Comunidade EconÃ ²mica Euro ­ peia